DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,3-6,8-11,13-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG (US 2020/0059878) in view of YAN et al (US 2020/0229244).

	Regarding claim 1, 11, HUANG (HUANG et al) discloses a method by a terminal, and terminal, in a wireless communication system, the method comprising: 
HUANG: ¶112, ¶164, ¶202, ¶204, RACH resource configuration information is identified by the terminal which indicates the preamble format and also the random access configuration period, P; a first information is received by the terminal from the base station; ¶184-188, ¶214-216, ¶222, ¶224, a number of synchronization blocks are determined based on another information transmitted by the network device i.e. the SSB index information); 
determining an association period set corresponding to the PRACH configuration period (HUANG: ¶82, ¶112, ¶114-115,  ¶108, an association period values i.e. a set of values of X are determined to be {1, 2, 4, 8, 16} and a value of Y is determined to be  one of (10, 20, 40, 80, 160, 320, 640), and in a scenario Y=160; also, Y=PX,  X = Y/P, when Y is 160ms, the values of P are 160ms, 80ms, 40ms, 20ms, 10ms, for respective values of X being 1, 2, 4, 8, 16; for value of Y=80, X takes integer values, {1, 3,4,8}, 80/80=1, 80/40=2, 80/20=4, 80/10=8 and so on; as the values of Y is chosen to be such that X is integer, X takes corresponding set of values as above, making a set of association periods for each value of Y that makes X an integer value; at any given time, a value of P is determined to be any one of 160ms, 80ms, 40ms, 20ms, or 10ms (see ¶204)); 
identifying from the association period set, a minimum association period in which each of the SSBs is mapped at least once to random access occasions; and (HUANG: ¶82, ¶114, ¶110, ¶107, an association period X may take values of 1, 2, 4, 8, and 16; X’s values is configured to be 1 in at least one scenario (minimum association period) in any of the sets of values X i.e. sets of association periods, the value of X is such that P (RACH resource configuration period) has a plurality/number of SSBs transmitted that are associated with at least one RO (random access occasion)); and 
transmitting, to the base station, a random access preamble in a random access occasion within the minimum association period (HUANG: ¶66, ¶86, a RACH preamble is transmitted to the base station),
 wherein the association period set corresponding to the PRACH configuration period is determined based on a following table (HUANG: ¶112, when P is 10ms the association periods are:  “64” based on Y = 640, “32” based on Y = 320, “16” based on Y = 160, “8” if Y = 80, “4” if Y =40, “2” if Y =20, “1” if Y =10, when P is 20ms, the values are 1, 2, 4, 8 for different values of Y, and so on; the values of P could be any one of 10ms, 20ms, 40ms, 80ms, 160ms, 320ms, 640ms for the X to be integer values)
PRACH configuration period
Association period set
10ms
{1, 2, 4, 8, 16, 32, 64}
20ms
{1, 2, 4, 8, 16, 32}
40ms
{1, 2, 4, 8, 16}
80ms
{1, 2, 4, 8}
160ms
{1, 2, 4}
320ms
{1,2}
640ms
{1}


	HUANG’s relied upon embodiments remains silent regarding the relationship following a maximum cap of PRACH configuration period being 160ms making the table above as:


    PNG
    media_image1.png
    228
    543
    media_image1.png
    Greyscale

	However,  YAN et al (US 2020/0229244) discloses the relationship causing the table 1 
    PNG
    media_image1.png
    228
    543
    media_image1.png
    Greyscale
(YAN: ¶176, 160ms is the maximum PRACH configuration period)
A person of ordinary skill in the art working with the invention of HUANG would have been motivated to use the teachings of YAN as it provides well known technique of capping the length of the RACH configuration period depending on which numerology 
Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value. The burden of showing criticality is on Appellant. In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Seather, 492 F.2d 849, 181 USPQ  233 (CCPA 1945).

Regarding claim 3/13, HUANG modified by YAN discloses method/terminal of claim 1/11, wherein association period in the association period set is an integer multiple of the PRACH configuration period (HUANG: ¶113, ¶204, at least one value of the association period Y is an integer multiple of P).

Regarding claim 4/14, HUANG modified by YAN discloses method/terminal of claim 1/11, wherein at least one random access occasion within the association period which is not associated with any of the number of SSBs is not used for a transmission of the random access preamble (HUANG: Fig. 4c, ¶118, at least one of the RO occasions are not  associated with any of the SSBs).

Regarding claim 5/15, HUANG modified by YAN discloses method/terminal of claim 1, wherein the association period is identified further based on third information associated with a number of the random access occasions and the third information received from the base station along with the first information and the second information, and wherein the random access occasions are identified in a time domain based on the first information and are identified in a frequency domain based on the third information (HUANG: ¶90-93, both frequency and time domain information of number of RO is received by the terminal).

	Regarding claim 6, 16, HUANG discloses method by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, first information associated with a physical random access channel (PRACH) configuration period to be used to determine an association period set and second information associated with a number of synchronization signal blocks (SSBs) to be used to identify (HUANG: ¶112, ¶164, ¶202, ¶204, RACH resource configuration information is identified by the terminal which indicates the preamble format and also the random access configuration period, P; a first information is received by the terminal from the base station; ¶184-188, ¶214-216, ¶222, ¶224, a number of synchronization blocks are determined based on another information transmitted by the network device i.e. the SSB index information), from the association period set, a minimum association period in which each of the SSBs is mapped at least once to random access occasions; (HUANG: ¶82, ¶112, ¶114-115,  ¶108, an association period values i.e. a set of values of X are determined to be {1, 2, 4, 8, 16} and a value of Y is determined to be  one of (10, 20, 40, 80, 160, 320, 640), and in a scenario Y=160; also, Y=PX,  X = Y/P, when Y is 160ms, the values of P are 160ms, 80ms, 40ms, 20ms, 10ms, for respective values of X being 1, 2, 4, 8, 16; for value of Y=80, X takes integer values, {1, 3,4,8}, 80/80=1, 80/40=2, 80/20=4, 80/10=8 and so on; as the values of Y is chosen to be such that X is integer, X takes corresponding set of values as above, making a set of association periods for each value of Y that makes X an integer value; at any given time, a value of P is determined to be any one of 160ms, 80ms, 40ms, 20ms, or 10ms (see ¶204)); and 
and receiving, from the terminal, a random access preamble in a random access occasion within the minimum association period, (HUANG: ¶66, ¶86, a RACH preamble is transmitted to the base station), 
wherein an association period set corresponding to the PRACH configuration period is determined based on a following table (HUANG: ¶112, when P is 10ms the association periods are:  “64” based on Y = 640, “32” based on Y = 320, “16” based on Y = 160, “8” if Y = 80, “4” if Y =40, “2” if Y =20, “1” if Y =10, when P is 20ms, the values are 1, 2, 4, 8 for different values of Y, and so on; the values of P could be any one of 10ms, 20ms, 40ms, 80ms, 160ms, 320ms, 640ms for the X to be integer values)
PRACH configuration period
Association period set
10ms
{1, 2, 4, 8, 16, 32, 64}
20ms
{1, 2, 4, 8, 16, 32}
40ms
{1, 2, 4, 8, 16}
80ms
{1, 2, 4, 8}

{1, 2, 4}
320ms
{1,2}
640ms
{1}


		HUANG’s relied upon embodiments remains silent regarding the relationship following a maximum cap of PRACH configuration period being 160ms making the table above as:


    PNG
    media_image1.png
    228
    543
    media_image1.png
    Greyscale

	However,  YAN et al (US 2020/0229244) discloses the relationship causing the table 1 
    PNG
    media_image1.png
    228
    543
    media_image1.png
    Greyscale
(YAN: ¶176, 160ms is the maximum PRACH configuration period)

Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value. The burden of showing criticality is on Appellant. In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Seather, 492 F.2d 849, 181 USPQ  233 (CCPA 1945).


Regarding claim 8/18, HUANG modified by YAN discloses method/terminal of claim 6/16 wherein at least one association period in the  association period set is an integer multiple of the PRACH configuration period (HUANG: ¶113, ¶204, at least one value of the association period Y is an integer multiple of P).

Regarding claim 9/19, HUANG modified by YAN discloses method/terminal of claims 6/16, wherein at least one random access occasion within the association period which is not associated with any of the SSBs is not used for a reception of the random HUANG: Fig. 4c, ¶118, at least one of the RO occasions are not  associated with any of the SSBs).

Regarding claim 10/20, HUANG modified by YAN discloses method/terminal of claim 6/16, wherein the association period is identified further based on third information, associated with a number of random access occasions and the third information received from the base station with the first information, and wherein the random access occasions are identified in a time domain based on the first information and are identified in a frequency domain based on the third information (HUANG: ¶90-93, both frequency and time domain information of number of RO is received by the terminal).

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive.
Applicants argue,“
    PNG
    media_image2.png
    207
    550
    media_image2.png
    Greyscale

…

    PNG
    media_image3.png
    346
    561
    media_image3.png
    Greyscale
”

Examiner respectfully disagrees with the above arguments. Applicants take a first position that HUANG does not:
“…determine an association period set corresponding to the PRACH configuration period and then determine an association period from the association period set…”

Examiner respectfully submits that HUANG in at least ¶204, discloses that the TACH configuration information sent to the UE by the network/base station includes a PRACH configuration index. Also, HUANG discloses what values P can take.
“…[0204] It should be noted that, the RACH configuration information includes a physical random access channel (PRACH) configuration index and a random access preamble subcarrier spacing field. The PRACH configuration index and the random access preamble subcarrier spacing field jointly determine random access time resource information and/or a random access preamble subcarrier spacing… For example, P is any one of 1 ms, 5 ms, 10 ms, 20 ms, 40 ms, 80 ms, 160 ms, 320 ms, and 640 ms, where ms indicates a time unit millisecond. Alternatively, a value of P may be represented by using a quantity of frames, for example, 0.5, 1, 2, 4, 8, 16, 32, 64, 128, or 256 frames, where each frame is 10 ms. Q indicates a time location (for example, a frame or a subframe) in which the random access resource appears in one period (for example, a random access configuration period P).”


	HUANG also discloses that: 

[0108] Still another association relationship is that the first RACH resources in every X RACH resource configuration periods Y are associated with same synchronization signal blocks or synchronization signal block groups when one random access resource configuration period is P, where P and X are integers and Y is equal to P multiplied by X. 


Further, ¶112 discloses in an embodiment what values Y can take:
[0112] The X RACH resource configuration periods may also be fixed to Y ms. A value of Y may be 10, 20, 40, 80, 160, 320, or 640. It should be noted that, the network device may pre-configure a plurality of values of Y. In an actual application, the network device may select one of the values of Y, or may dynamically configure one value of Y at a time. The value of X is determined based on the RACH resource configuration period. For example, Y=160, and the RACH resource configuration period is 40 ms; in this case, X=4. Y may be received from the network device or may be prestored. 

Still further, ¶115 discloses that X takes values: 1, 2, 4, 8 and 16.
 [0115] X or Y may alternatively be configured. For example, X may be some or all values selected from 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16, for example, may be a value in 1, 2, 4, 8, and 16. The value of Y may also be some or all values selected from 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16, for example, may be a value in 4, 8, and 16. The value of X or Y may be configured in system information (such as SIB1 or SIB2 or RMSI), or may be configured in a MAC-CE, DCI, a MIB, or RRC. 

Given above, different values P can take where X remains an integer are:

10,20,40,80,160,320,640 for respective values of Y being 10, 20, 40, 80, 160, 320, 640 making the following table:

PRACH configuration period
Association period set
10ms
{1, 2, 4, 8, 16, 32, 64}
20ms
{1, 2, 4, 8, 16, 32}
40ms
{1, 2, 4, 8, 16}
80ms
{1, 2, 4, 8}
160ms
{1, 2, 4}
320ms
{1,2}
640ms
{1}


HUANG, discloses selecting a value P=40ms in ¶112, which makes the X = {1, 2, 4, 8, 16}. However, in ¶114, X is selected to be 1 which is the minimum association period that is selected. That is a minimum number of RO is selected. (HUANG: ¶110)
¶86 of HUANG explain that RO is selected for preamble transmission.
The only thing HUANG remains silent is keeping a cap on PRACH configuration period to be 160ms maximum. 
However, newly cited reference YAN et al (US 2020/0229244) discloses such a scenario.
Further, because P takes any one of the values including 10ms, 20ms, 40ms, 80ms and 160ms, which causes the values of X to be Y/P (¶217: “Y is equal to P multiplied by X”) which is equal to sets {Y1/10, Y2/10, Y3/10, Y4/10, Y5/10}, {Y1/20, Y2/20, Y3/20, Y4/20, Y5/20}, and so on.
1 through YN to be “10 ms, 20 ms, 40 ms, 80 ms, 160 ms, 320 ms, or 640 ms”. This causes the X to be equal to sets {10/10=1, 20/10=2, 40/10=4, 80/10=8, 160/10=16}, {20/20=1, 40/20=2, 80/20=4, 160/20=8}, and so on. These values are taken by X as X has integer only values according to ¶217: “P and X are integers”.
Based on the received configuration information, P is determined and based on the value of P, a set of values of X is identified. For example, if P is determined to be 10ms, then the set of values of X becomes {1, 2, 4, 8, 16} as shown hereinabove. As X is the association period (see ¶114), a person of ordinary skill in the art would reasonably interpret this as “…identifying an association period set among a plurality of association period sets, the association period set corresponding to the PRACH configuration period identified based on the first information…”

Applicants take a second position that HUANG does not discloses “…identifying an association period for mapping the number of SSBs to random access occasions based on the second information, wherein the association period being a smallest value in the association period set, such that the number of SSBs are mapped at least once to the random access occasions within the association period” 
Examiner respectfuly submits that HUANG in ¶114, expressly discloses selecting a value of X as 1, which is the smallest association period in any of the sets of values of X. This is based on at least the quantity of synchronization signal blocks (equivalent to the second information, ¶8 of HUANG). 
[0113] …The value of X may be an integer multiple or a fractional multiple of the quantity of actually transmitted synchronization signal blocks.


X is 1, an association period is 1. In this case, the quantity of RACH resources in the RACH resource configuration period may be the same as or may be an integer multiple or a fractional multiple of the quantity of actually transmitted downlink synchronization signal blocks or synchronization signal block groups. When one RO is associated with a plurality of synchronization signal blocks or synchronization signal block groups, the quantity of RACH resources in the RACH resource configuration period may be a fractional multiple of the quantity of actually transmitted downlink synchronization signal blocks or synchronization signal block groups. When a plurality of ROs are associated with one downlink synchronization signal block or synchronization signal block group, the quantity of RACH resources in the RACH resource configuration period may be an integer multiple of the quantity of actually transmitted downlink synchronization signal blocks or synchronization signal block groups. When association is performed one to one, the quantity of RACH resources in the RACH resource configuration period may be the same as the quantity of actually transmitted downlink synchronization signal blocks or synchronization signal block groups. 


The association period X is determined to be 1, and SSBs are mapped/associated with the Random Access Occasions (ROs) within the association period. A person of ordinary skill in the art would reasonably interpret the above as, “…identifying an association period for mapping the number of SSBs to random access occasions based on the second information, wherein the association period being a smallest value in the association period set, such that the number of SSBs are mapped at least once to the random access occasions within the association period”.
	
	HUANG’s relied upon embodiments remains silent regarding the relationship following table 1, [table 1] 


    PNG
    media_image1.png
    228
    543
    media_image1.png
    Greyscale

	However,  YAN et al (US 2020/0229244) discloses the relationship following the table 1 
    PNG
    media_image1.png
    228
    543
    media_image1.png
    Greyscale
(YAN: ¶176, 160ms is the maximum PRACH configuration period)
A person of ordinary skill in the art working with the invention of HUANG would have been motivated to use the teachings of YAN as it provides well known technique of capping the length of the RACH configuration period depending on which numerology is optimum. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of HUANG with teachings of YAN in order to improve optimization capability of the channel settings between the base station and the terminal.
 In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Seather, 492 F.2d 849, 181 USPQ  233 (CCPA 1945).
	Furthermore, the claimed table only discloses a correspondence between the PRACH configuration period values to a set of possible values of X i.e. association periods. This is expressly disclosed by HUANG as explained above.
	All arguments are based on the arguments addressed above, and are fully addressed hereinabove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461